Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In response to amendment filed 12/07/2021, claims 1-2, 4-5, and 7 have been amended. Claim 3 has been canceled. No claims are new. Previous 35 USC 112[b] rejection on claim 2 has been withdrawn. Applicant has not responded to 35 USC 112[f] interpretation with respect to claim 7 set below. 35 USC 101 rejection with respect to claims 5-6 are maintained for the reasons set in response to argument section below. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an attribute analyser configured for retrieving a value of each of a plurality of attributes…”, “a template generator generating a template for the set of learning assessment questions…”, “a question paper generator selecting questions from a database of questions…”, “a quality scoring module configured for determining a quality score…”, “a quality score validation module configured for measuring effectiveness of a quality score…”, “a quality score interpretation module configured for providing interpretations for a quality score…” in claims 7-8.

Paragraph 31: As shown, the system 105 comprises an interface module 205, one or more processor(s) 210, a memory module 215 coupled to the processor 210, an attribute analyser 220, a template generator 225, a question paper generator 230, a quality scoring module 235 and a database 240 (General purpose computer)... 
Corresponding algorithms for performing the claimed specific computer function are described in following:
an attribute analyser, paragraph 39.
a template generator, paragraphs 40-43.
a question paper generator, paragraphs 45-48.
a quality scoring module, paragraphs 50, 52, 54-56, 58.
a quality score validation module, paragraphs 56-57.
a quality score interpretation module, paragraphs 56, 59.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 


Claim 5 recites retrieving a value for two distinct sets of questions, determining characteristics for said two distinct sets of questions using the value, comparing the characteristics, and assigning a score to set of questions. These limitations, under its broadest reasonable interpretation, covers performance of the limitation using human mental mind with pen and paper (If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, 839 F.3d at 1139, 120 USPQ2d at 1474 (holding that claims to the mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper").  User can compute values for two distinct set of questions based on attribute, write down characteristics for two distinct set of questions, make a comparison using mind, and assign a score to the set of questions using pen and paper. 

As mentioned above, claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 6 recites comparing data associated with question paper and recording the quality score and one or more empirical validation parameters associated with the quality score. These limitations, under its broadest reasonable interpretation, covers performance of the limitation using human mental mind with pen and paper (If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, 839 F.3d at 1139, 120 USPQ2d at 1474 (holding that claims to the mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper").  Comparing data associated with question paper can be performed via mind, pen and paper, and recording the quality score and empirical validation parameter can be easily performed by user himself using mind, pen, and paper, without any support from third person/machine. 
This judicial exception is not integrated into a practical application because there is no particular additional element or combination of additional elements in the claim to 
As mentioned above, claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 20130084554 A1) in view of Kulshrestha et al. (US 20190311029 A1)

	In regards to claim 1, Shah teaches, A method for generating a set of learning assessment questions, the method comprising: (See abstract)
Retrieving by an attribute analyser, a value of each of a plurality of attributes associated with each question in one or more reference sets of learning assessment questions; (See fig. 3, step 302, paragraph 14, 34-35, 69, At block 302, at least one key value pair may be assigned to each of a plurality of questions. The key value pairs can be a value that is indicative of a character or property of a question based on a variety of categories. Examples of key values can be, but are not limited to, chapter, topology, topic, difficulty, marks, class, section, and term. Therefore, the questions may be categorized based on one of more of these key value pairs. In an example, a question may be assigned keys such as Key 1=chapter, 1, Key 2=topology, reading, Key 3=subject, English and Key 4=marks, 5. This indicates that the question originates from chapter 1, is a reading type question, is from the English subject, and has a weight of 5 marks. Also see paragraph 70, 73, reference sets of questions are stored or uploaded onto a data repository. Also see paragraph 34, the assessment module 112 assigns at least one key value pair to a question. Claimed “value of each of a plurality of attributes” herein is being interpreted as, “Key 1=chapter…, Key 2=topology… Key 3=subject… and Key 4=marks…”)
Determining by a template generator, one or more characteristics of each of the reference sets of learning assessment questions based on the values of each attribute associated with each question from the reference sets of learning assessment questions (See fig. 2, assessment module 112, fig. 3, step 302, paragraphs 34-35, 69, claimed “one or more characteristic” herein is being interpreted as actual value of each attributes, such as, “Key 1=chapter, 1, Key 2=topology, reading, Key 3=subject, English and Key 4=marks, 5” (emphasis added). Each of questions are classified (e.g. characterized) under each attribute. Paragraph 69 further states, “This indicates that the question originates from chapter 1, is a reading type question, is from the English subject, and has a weight of 5 marks.”)
Generating by the template generator, a template for the set of learning assessment questions, the template comprising a set of characteristics for the set of learning assessment questions, wherein the set of characteristics are generated based on the one or more characteristics of each of the reference sets of learning assessment questions;  (See fig. 2, assessment module 112, fig. 3, step 306-310, paragraphs 71-73, a question paper template is obtained… The question paper template, as described earlier, is a set of rules defining the manner in which each of the questions should be fetched from the question bank… question paper template includes rules, based on which questions from the question bank are fetched...In one example, a placeholder in the dynamic text portion may include a rule such as "Fetch 1 question(s) where Key 1=chapter, 1 and Key 2=topology, writing and Key 3=subject, history. Therefore this rule 
Selecting by a question paper generator, questions from a database of questions based on the generated template for generating the set of learning assessment questions. (See fig. 2, assessment module 112, generation module 214. See fig. 3, step 308-314, paragraphs 73-77, based on the rules specified in the block 306, the questions may be fetched from the question bank… a final version of the question paper may be generated.)
Shah does not specifically teach, Presenting the generated set of learning assessment questions to a user device associated with a user 
Presenting the generated set of learning assessment questions to a user device associated with a user (See abstract, paragraph 23, The present invention is related to a method and system of generating and assessing a question paper based on the various pre-defined parameters selected by a first user… The question paper generation module 112 enables the first user to generate the question papers and said generated question papers are displayed to the second user devices 110 through the network 103.)
	Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the printing hard copy of generated questions of Shah to further comprise displaying distributed generated question via computer screen taught by Kulshrestha because virtual learning/assessment can be enabled to assess user via web. Assessment flexibility is improved for both instructors and students.


In regards to claim 2, Shah- Kulshrestha teaches the method as claimed in claim 1, wherein the plurality of attributes associated with each question includes one or more of, , a difficulty level, an ideal time for answering the question, a chapter or subject identifier, a bloom level, a learning slope, one or more lexical features, one or more cognitive features, and a guessing factor. (See paragraph 69, a question may be assigned keys such as Key 1=chapter, 1, Key 2=topology, reading, Key 3=subject, English and Key 4=marks, 5. This indicates that the question originates from chapter 1, is a reading type question, is from the English subject, and has a weight of 5 marks. In )


In regards to claim 4, Shah- Kulshrestha teaches the method as claimed in claim 1, wherein questions are selected from the database of questions based on values of each attribute associated with each question in the database of questions and the characteristics of the generated template, using one or more of a rule-based method, a greedy method, simulated annealing and memetic method, GSM method or a combination thereof. (See paragraph 27, The question bank may be an externally hosted data repository such as data 105, or may be stored within the customized question paper generation system 101… the question paper template may include rules to fetch the questions from the question bank. The questions thus fetched may be used to populate the question paper template to generate the question paper…paragraphs 73-76, fetching question from question bank that matches the desired key value as well as characteristic constraints (i.e. weighting factor, uniqueness factor, etc.) for question to be fetched that is predefined by user)  



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 20130084554 A1) in view of Dettman et al. (US 20150356181 A1), and further in view of McLachlan et al. (US 20140189829 A1)


	In regards to claim 5, Shah teaches, A method …the method comprising:  
26retrieving a value of each of a plurality of attributes associated with each question in the one or more reference sets of learning assessment questions; retrieving a value of each of a plurality of attributes associated with each question in the set of learning assessment questions; (See fig. 3, step 302, paragraph 14, 34-35, 69,  At block 302, at least one key value pair may be assigned to each of a plurality of questions. The key value pairs can be a value that is indicative of a character or property of a question based on a variety of categories. Examples of key values can be, but are not limited to, chapter, topology, topic, difficulty, marks, class, section, and term. Therefore, the questions may be categorized based on one of more of these key value pairs. In an example, a question may be assigned keys such as Key 1=chapter, 1, Key 2=topology, reading, Key 3=subject, English and Key 4=marks, 5. This indicates that the question originates from chapter 1, is a reading type question, is from the English subject, and has a weight of 5 marks. Also see paragraph 70, 73, reference sets of questions are stored or uploaded onto a data repository. Examiner notes these two claim limitations are not much distinct from each other, where one is “reference set of learning assessment questions” and other is “set of learning assessment questions”. Examiner simply interprets difference as “first set of questions…” and “second set of questions…” and Shah does not limit that operation in fig. 3 is performed only once)
determining one or more characteristics of the reference sets of learning assessment questions based on the values of each attribute associated with each question from the reference set of learning assessment questions; determining one or more characteristics representative of the set of learning assessment questions based on the values of each attribute associated with each question from the set of learning assessment questions; and (See paragraphs 75-76, In one implementation, the user may define the constraints, such as a uniqueness factor, or a weighing factor, or a combination of various constraints, in a manner as described earlier. The questions as populated in the question paper template thereupon filtered to provide a best fit or best suitable solution for the question paper requirements. For example, for a general knowledge quiz, a uniqueness factor for the key value `subject` may be defined. Therefore, the questions can be filtered such that each of the populated questions is from a different subject. Similarly, the uniqueness factor may be applied to any of the key values, resulting in that key value being populated only once in the question paper template… The user may specify a weight distribution of any of the key values, such that the questions may be populated in that manner. For example, the weighing factor may be provided as `history questions`=50% and `civics questions`=50%. In such a case, the question paper template provided will contain half the questions from questions having a `history` subject key value, and the other half will contain questions from questions having a `civics` subject key value. Examiner notes these two claim limitations are not much distinct from each other, where one is “reference set of learning assessment questions” and other is “set of learning assessment questions”. Examiner simply interprets difference as “first set of questions…” and “second set of questions…” and Shah does not limit that operation in fig. 3 is performed only once)
A method for determining a quality … of a set of learning assessment questions based on one or more reference sets of learning assessment questions, the method comprising:  comparing each determined characteristic of the set of learning assessment questions with the determine characteristics of the reference sets of learning assessment questions and assigning the quality … to the set of learning assessment questions.
	However, Dettman further teaches this in at least abstract, fig. 5A, step 504-506, paragraphs 4, 60-61, (A received input question having a set of question characteristics is parsed, which are compared to question characteristics associated with a set of previous questions. Also, fig. 5A step 506 performs determining whether this determined claimed “quality” is above a preset threshold quality. It is clear that based on comparison of the characteristics of current/previous questions, certain measure (i.e. quality claimed) is obtained such that it is determined whether it is above or below the threshold)
	Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Shah to further comprise method taught by Dettman because generating Question and Answer (QA) systems which may take an input question, analyze it, and return results indicative of the most probable answer to the input question would have facilitated question generation thus improving user convenience (paragraph 2). 
Shah-Dettman does not specifically teach, quality score
However, McLachlan further teaches, quality score (See paragraph 7, applying a quality score to the questions based on the analysis of the question metrics.)
.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Worsley (US 20150187225 A1) in view of McLachlan et al. (US 20140189829 A1)


In regards to claim 6, Worsley teaches, A method …the method comprising: 
comparing attempts data associated with the question paper and attempts data associated with one or more reference question paper for determining one or more empirical validation parameters; (See paragraphs 46, 55, 65-66, In embodiments where the quiz comprises questions that ask for a written response, the analysis module 340 compares the learner's response to the model answer provided by the educator. In some embodiments, a similarity algorithm is applied to the learner's answer to determine how closely it matches with the model answer… The processing server 130 analyzes 450 the responses given by the learner to generate performance data. The performance data can include the learner's individual responses and/or aggregated performance metrics, such as a total score, final grade, attainment level, and the like. In some embodiments, the processing server analyzes 450 responses from multiple 
and recording, …score and the one or more empirical validation parameters associated with the … score (See paragraph 65, The processing server 130 analyzes 450 the responses given by the learner to generate performance data. The performance data can include the learner's individual responses and/or aggregated performance metrics, such as a total score, final grade, attainment level, and the like. In some embodiments, the processing server analyzes 450 responses from multiple learners, such as all learners taking the quiz, or a subset thereof (e.g., a class). Thus, the performance data can include analysis 450 of responses from multiple learners, and the analysis of an individual learner's responses can be based on the responses provided by other learners. For example, the scores assigned to members a class can be normalized based on the performance of the class as a whole. Also see paragraphs 67-68, score and performance metric are recorded on educator/learner’s dashboard.)
Worsley does not specifically teach, A method for measuring effectiveness of a quality score being determined for a question paper, the method comprising: quality score… for providing interpretations for a quality score being determined for any given question paper. 
A method for measuring effectiveness of a quality score being determined for a question paper, the method comprising: quality score… for providing interpretations for a quality score being determined for any given question paper. (See paragraphs 7 and 39. Also see McLachlan paragraph 34, the degree of confidence adjustment (i.e. measured effectiveness) after a successfully answered question can be tuned based on the quality score of the question as scored by the quality engine 106. For example, if a certain question is almost always answered correctly by users while accessing the account from typical network for a user, from a typical device of the user, at a typical geographic location for a user, the machine learning algorithm of the quality engine 106 may presume that that type of question is an "easy" question for legitimate users. An incorrect answer for that question may trigger a greater than normal loss of confidence that the user is a legitimate user. Also see paragraphs 39 and 59, At block 310 the question engine 102 can receive periodic quality score updates for one or more questions for which metrics are available in the question metrics database 110. This can include the aforementioned feedback regarding common misspellings associated with a freeform answer, and can also include answer metrics such as the frequency in which a specific question, or question type, is answered correctly or incorrectly by users with a high confidence level, and the frequency in which a specific question or question type is answered correctly or incorrectly by users with a low confidence level. Metrics can include data that is specific to the unique identifier associated with the account, or generalized across multiple users of the online media store. In one embodiment, the question engine 102 can perform an operation 312 that adjusts one or more questions based on the quality score updates)
.



Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 20130084554 A1), in view of McLachlan et al. (US 20140189829 A1), and further in view of Giffels et al. (US 20150371137 A1)

	In regards to claim 7, limitations retrieving…determining generating…selecting…are similar in scope to claim 1, therefore, Shahteaches these features under similar rationale as set forth above. Shah does not specifically teach, and a quality scoring module configured for determining a quality score of the set of learning assessment questions;
	However, McLachlan further teaches this in at least paragraphs 7 and 39. 
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the system of Shah to further comprise system taught by McLachlan because improvement of the process of weeding out poor or difficult questions is achieved by utilizing quality score (paragraph 29).
	Shah-McLachlan does not specifically teach, …a user device for presenting the generated set of learning assessment questions and the quality score to the user
a user device for presenting the generated set of learning assessment questions and the quality score to the user (See abstract, paragraph 98, figs. 4-5, fig. 7, step 708, automatically generating question and answer pairs for training a question answering system for a given domain. The mechanism receives user input of question text for a question to be submitted to a question answering system in a user interface. The mechanism determines a question strength score for the question text. The question strength score represents a likelihood the question text will result in a correct answer with high confidence)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the system of Shah-McLachlan to further comprise system taught by Giffels because This allows the user to judge the candidate answers and confidence values with reference to the strength of the question (Giffels, paragraph 48). Question evaluation can be achieved which improves question generation.


In regards to claim 8, Shah-McLachlan-Giffels teaches the system as claimed in claim 7, the system comprises: a quality score validation module configured for measuring effectiveness of a quality score being determined for a question paper; and a quality score interpretation module configured for providing interpretations for a quality score being determined for any given question paper. (See McLachlan paragraph 34, the degree of confidence adjustment (i.e. measured effectiveness) after a successfully answered question can be tuned based on the quality score of the question as scored 



Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive. 

Applicant further argues, 
    PNG
    media_image1.png
    524
    668
    media_image1.png
    Greyscale



Regarding prior art rejection of claims 1-4 and 7-8, Applicants’ arguments have been fully considered but are moot in view of the new grounds of rejection presented above necessitated by applicant’s amendment. Examiner maintains Shah for rejecting limitation of, “wherein the set of characteristics are generated based on the one or more characteristics of each of the reference sets of learning assessment questions” because applicant fails to exclude ‘user generation’ of set of characteristics. Applicant consistently states in the applicant’s argument, “generates a question paper by deriving characteristics from large numbers of reference question papers”, periodically using the terms “derive” and “large numbers”, however, such terms are not being claimed (Examiner however does not mean adding these terms will overcome Shah. Further consideration is necessary). Mere per se without any user intervention. In Shah, user can define set of values (e.g. claimed characteristics) based on what values are available in the question bank (e.g. this is possible because user is the one who initially assigned value to each questions).

With respect to claim 5, applicant argues, “In contrast, the disclosed system and method generates a question paper by deriving characteristics from large number of reference question papers” Examiner does not find this argument to be persuasive under similar reason set forth above. Applicant further argues that Dettman or McLachlan fails to teach or suggest, “determining a quality score to a set of learning assessment questions (question paper) based on reference sets of assessment questions (plurality of reference question papers)”. Examiner respectfully disagrees. 
Applicant argues about the combination of references, however the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Furthermore, one cannot show nonobviousness by attacking references individually (Dettman or McLachlan) where the rejections are based on combinations of references (Shah-Dettman-McLachlan). See In re Keller, 642 some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Since applicant fails to specifically address Examiner’s previous citation to Worsley and McLachlan, Examiner believes no further response is necessary. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JUSTIN S LEE/Primary Examiner, Art Unit 2177